                         Case: 21-10572            Doc: 3-1       Filed: 03/17/21          Page: 1 of 3

                                                    Notice Recipients
District/Off: 1087−5                     User: admin                          Date Created: 03/17/2021
Case: 21−10572                           Form ID: 309C                        Total: 155


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Oliver and Olivia Children Apparel, Inc.         16813 Little Leaf Lane       Edmond, OK 73012
ust         United States Trustee         United States Trustee        215 Dean A. McGee Ave., 4th Floor     Oklahoma City,
            OK 73102
tr          Lyle R. Nelson        Two Leadership Square           211 N. Robinson, Ste 1300       Oklahoma City, OK 73102
aty         Jerry D. Brown         Jerry D. Brown, P.C.         5500 N. Western, Suite 150      Oklahoma City, OK 73118
smg         Oklahoma Employment Security Commission                PO Box 53039        Oklahoma City, OK 73152−3039
6547723     ALBERT, WHITNEY                777 E 15TH ST, # 452          EDMOND OK 73013
6547724     ALLY FINANCIAL               PO BOX 8104           COCKEYSVILLE MD 21030−8104
6547725     ALVARADO, JOSEPH                 1626 NW 8TH ST            OKLAHOMA CITY OK 73106
6547726     AMAZON LENDING                 AMAZON CAPITAL               2201 WESTLAKE AVE.            SEATTLE WA
            98103
6547727     AMERICAN EXPRESS                  PO BOX 297879           FORT LAUDERDALE FL 33329−7879
6547728     ATT MOBILITY             PO BOX 6463           CAROL STREAM IL 60197
6547729     BAKKE, SARA             316 E. GREENWOOD LN                 MUSTANG OK 73064
6547730     BARRY, BRIANNA                608 NW 116TH TERR             OKLAHOMA CITY OK 73114
6547731     BEACON FUJNDING CORPORATION                       3400 DUNDEE RD, # 180          NORTHBROOK IL 60062
6547733     BEACON FUNDING CORPORATION                       3400 DUNDEE RD., #180          NORTHBROOK IL 60062
6547732     BEACON FUNDING CORPORATION                       3400 DUNDEE ROAD, SUITE 180             NORTHBROOK IL
            60062
6547734     BIGGS, MOLLY             11100 N. 19TH ST           FREDERICK OK 73542
6547735     BLANKENSHIP, MADISON                   1201 COVELL VILLAGE DR., #219             EDMOND OK 73003
6547736     BLUE CROSS BLUE SHIELD OKLAHOMA                         PO BOX 650615         DALLAS TX 75265−0615
6547737     BOUNDS, TERA              4713 SE 19TH          OKLAHOMA CITY OK 73115
6547738     BROTHER INTERNATIONAL CORP.                     200 CROSSING BLVD.             BRIDGEWATER NJ 08807
6547739     BURCHAM, BRODY                 5757 W. HEFNER RD, #1204             OKLAHOMA CITY OK 73162
6547740     CALDERON, JESSIE               2701 NW 18TH ST.            OKLAHOMA CITY OK 73107
6547741     CASTLEBERRY, STEPHANIE                   13331 N MACARTHUR BLVD, #109               EDMOND OK 73013
6547742     CASTRO, SELENE               1036 SW 30TH ST.           OKLAHOMA CITY OK 73109
6547743     CATER, SHANNA               13909 JOSHUA ST.            KINGSTON OK 73439
6547744     CHERYL HUSMANN                  PO BOX 7751          EDMOND OK 73083
6547745     CHRIS MARBLE              CMM FINANCIAL               3535 NW 58TH STREET           SUITE 765        OKLAHOMA
            CITY OK 73112
6547746     CITIZENS BANK              1 EAST FIRST STREET              EDMOND OK 73034
6547747     COUGHLIN, KACEY                 224 EAST BLOSSOM DR               MIDWEST CITY OK 73110
6547748     COX BUSINESS             PO BOX 1259           OAKS PA 19456
6547749     COX, MELISSA             5006 SE 47TH ST           LAWTON OK 73501
6547750     CRIBLEY, KARSON                2028 3 STARS RD           EDMOND OK 73034
6547751     DAVIS, CHEYENNE                6229 NW 63RD ST., # D           WARR ACRES OK 73132
6547752     DELL FINANCIAL SERVICES LLC                   ONE DELL WAY              ROUND ROCK TX 78682
6547753     EDMONDS, MADISON                  2112 SHADY CREEK TRAIL               EDMOND OK 73013
6547754     EIRWIN, HOPE            401 W COVELL RD, # 2026               EDMOND OK 73003
6547755     ELLIOTT, EMILEIGH                508 NW 51ST ST.          OKLAHOMA CITY OK 73118
6547717     EQUIFAX INFORMATION SERVICES LLC                       PO BOX 740256          ATLANTA GA 30374−0256
6547718     EXPERIAN           701 EXPERIAN PARKWAY                   PO BOX 2002         ALLEN TX 75013
6547756     EXPRESS SERVICES, INC.                PO BOX 203901           DALLAS TX 75320−3901
6547757     FLORES, NAYSHA               402 W. COVELL RD, #326              EDMOND OK 73003
6547758     FORD, KEAGAN              400 W EDMOND RD                EDMOND OK 73003
6547759     FORMAN, HANNAH                 100 N BLACKWELDER                EDMOND OK 73034
6547760     FOX CAPITAL             1920 E. HALLANDALE BEACH BLVD.                   HALLANDALE FL 33009
6547761     FRAZIER, CHASITY               9108 SUNCOUNTRY DR.                MIDWEST CITY OK 73130
6547762     GAY, JAMES           2805 EDMOND RD. NE                PIEDMONT OK 73078
6547763     GENEVA CAPITAL LLC                  1311 BROADWAY STREET                ALEXANDRIA MN 56308
6547764     GOODSON, BRITTANY                  3108 NW 184TH ST            EDMOND OK 73012
6547765     GOODSON, TAYLOR                  11020 SW 6TH ST           YUKON OK 73099
6547766     GRAPHIC SOLUTIONS                  4601 SPRING VALLEY RD.             DALLAS TX 75244
6547767     HAIR, JAMIE           814 W. 7TH ST.          EDMOND OK 73003
6547768     HALL, LANDON              1920 E 2ND ST.          EDMOND OK 73034
6547769     HANEY, CRYSTAL                1229 MORRISON TRAIL               EDMOND OK 73012
6547770     HANEY, SARAH              19300 CADE CT            EDMOND OK 73012
6547771     HEARTLAND PAYROLL SOLUTIONS                       90 LINDEN OAKS            SUITE 110        ROCHESTER NY
            14625
6547772     HENRY, MADISON                2301 TUSCAN LANE              EDMOND OK 73034
6547773     HERRING, JOHN              2701 WINDSOR BLVD               OKLAHOMA CITY OK 73127
6547774     HMF CAPITAL GROUP                  MOE LENDING             368 NEW HEMPSTEAD STE 217            NEW CITY NY
            10956
6547775     HOEBING, EMILY               1608 NW 39TH ST.            OKLAHOMA CITY OK 73118
6547776     HUMPHREY, CHELSEA                   16500 MOORGATE LANE              EDMOND OK 73012
6547715     IRS        P.O. BOX 7346            PHILADELPHIA PA 19101−7346
6547777     JENNINGS, SUPANIDA                 1225 N. META          OKLAHOMA CITY OK 73107
                     Case: 21-10572          Doc: 3-1      Filed: 03/17/21       Page: 2 of 3

6547778   JILL FORD      16813 LITTLE LEAF LANE              EDMOND OK 73012−0677
6547779   JOE LIEBERMAN          LIEBERMAN AND KLESTZICK LLP                 71 S. CENTRAL AVE. 2ND
          FLOOR       VALLEY STREAM NY 11580
6547780   JOHNSON PLASTICS           PO BOX 74576          CLEVELAND OH 44194
6547781   JOHNSON, MARY P.          1525 NW 41ST ST          OKLAHOMA CITY OK 73118
6547782   JONES, SHAWNA          4713 SE 19TH ST.         DEL CITY OK 73115
6547783   KLIEWER, CHERYL           13516 BRANDON PL.            APT. N       OKLAHOMA CITY OK 73142
6547784   KOLB, JILLIAN       304 N. BROADWAY              CRESCENT OK 73028
6547785   KREGGER, JAMIE          129 ASHLEY DR           EDMOND OK 73003
6547786   LAWRENCE, KRISTIN            9211 N. COUNCIL RD, #313          OKLAHOMA CITY OK 73132
6547787   LEASE CORPORATION OF AMERICA (LCA)                  3150 LIVERNOIS RED., #300        TROY MI 48083
6547788   LOPEZ, VANESSA          1109 E KATY DR.          ALTUS OK 73521
6547789   MADDOX, JENNIFER            6400 NW 160TH TERR            EDMOND OK 73013
6547790   MAIN STREET LOAN            CITIZENS BANK           1 E. 1ST STREET        EDMOND OK 73034
6547791   MCCONNELL, MADISON              2812 WOODCREEK RD             MIDWEST CITY OK 73110
6547792   MCKELVEY, REBECCA             9751 ANDERSON RD             GUTHRIE OK 73044
6547793   MCKINNEY, CHEYENNE              6050 S. BANNER RD           EL RENO OK 73036
6547794   MCMILLAN, ALEXIS           19517 VISTA AVE           EDMOND OK 73012
6547795   MENASCO, GARRETT             329895 E 940 RD        LUTHER OK 73054
6547796   MERCEDES BENZ FINANCIAL SERVICES                 PO BOX 961         ROANOKE TX 76262
6547797   MIDFIRST BANK          501 NW GRAND BLVD              OKLAHOMA CITY OK 73118
6547798   MIDFIRST BANK          PO BOX 26750          OKLAHOMA CITY OK 73118
6547799   MISSION IMPRINTABLES             1604 CACTUS RD           SAN DIEGO CA 92154
6547800   MURPHY, SHERRIAH            1600 KICKINGBIRD RD, #134            EDMOND OK 73034
6547801   MYERS LAW GROUP             4695 MACARTHUR COURT               SUTE 200       NEWPORT BEACH CA
          92660
6547802   NAVITAS CREDIT CORP            PO BOX 935204           ATLANTA GA 31193−5204
6547803   NEEL, KYLIE       4 S. KELLY AVE           EDMOND OK 73003
6547804   NGUYEN, DAVID          13608 NANCY ANN DR.              PIEDMONT OK 73078
6547805   NORTH STAR LEASING COMPANY                 PO BOX 4505         BURLINGTON VT 05406−4505
6547806   OCEAN DEVELOPMENT              3825 NW 166TH STREET            EDMOND OK 73012
6547807   OCEAN DEVELOPMENT              THE ALLEY AT PORT 164            3825 NW 166TH STREET        EDMOND
          OK 73012
6547812   OG & E      3220 S. HIGH         M 322        OKLAHOMA CITY OK 73129
6547810   OG & E      3220 S. HIGH AVE          M 322        OKLAHOMA CITY OK 73129
6547811   OG & E      3220 S. HIGH AVE          OKLAHOMA CITY OK 73129
6547808   OG & E      3220 S. HIGH AVE.          M 223        OKLAHOMA CITY OK 73129
6547809   OG & E      3220 S. HIGH AVE.          M 322        OKLAHOMA CITY OK 73129
6547813   OKLAHOMA DEPARTMENT OF LABOR                   3017 N. STILES AVE. STE. 100        OKLAHOMA CITY OK
          73105
6547814   OKLAHOMA NATURAL GAS                401 N HARVEY           OKLAHOMA CITY OK 73102
6547716   OKLAHOMA TAX COMMISSION                 GENERAL COUNSEL'S OFFICE             100 N. BROADWAY
          AVE.      SUITE 1500         OKLAHOMA CITY OK 73102
6547815   PACHECO, KORI         1135 1/2 NW 96TH ST.           OKLAHOMA CITY OK 73114
6547816   PAIGE, HUNTER         409 E BLACKWELL AVE               BLACKWELL OK 74631
6547817   PARHAM, RAELYNN            OKLAHOMA CITY OK 73120
6547818   PAYABILITY COMMERCIAL FACTORS                  61 BROADWAY            SUITE 1115      NEW YORK NY
          10006
6547819   PAYABILITY COMMERCIAL FACTORS, LLC                   10955 LOWELL STE 800         OVERLAND PARK KS
          66210
6547820   PAYPAL WORKING CAPITAL               ATTN: EXECUTIVE ESCALATION               PO BOX 45950     OMAHA
          NE 68145−0950
6547821   POOLE, DENNA         2217 ASHLEY DR.            OKLAHOMA CITY OK 73118
6547822   RAMIREZ, MAYRA           201 SE 89TH ST, #1313          OKLAHOMA CITY OK 73149
6547823   RANCE, NANCY          3301 CYPRESS CT           MOORE OK 73170
6547824   REAL, ASHLYN         1001 N. DOUGLAS            GUTHRIE OK 73044
6547825   REVENUE BASED FINANCING               257 E. 200 SOUTH         STE 330      SALT LAKE CITY UT
          84111
6547826   RIOS, ELIZABETH         3109 RANKIN TERR            EDMOND OK 73013
6547827   ROBERTS, ANGELA           1930 HERITAGE PARK DR., #129            OKLAHOMA CITY OK 73120
6547828   RUTHERFORD, ANA            5904 NW 50TH          OKLAHOMA CITY OK 73109
6547829   RYLAND, JOHN         11710 CIMARRON RD              CRESCENT OK 73028
6547830   S & S ACTIVE WEAR          220 REMINGTON BLVD              BOLINGBROOK IL 60440
6547831   SANFORD, SKI        1600 CHELSEA DR            EDMOND OK 73013
6547832   SAUNDERS, PAIGE          220 E. 14TH ST.        EDMOND OK 73034
6547833   SCHOLL, AMBER          1116 SWAN LAKE RD              EDMOND OK 73003
6547834   SCHOLL, ERICKA          2008 LAZY BROOK TRAIL              EDMOND OK 73013
6547835   SHOPIFY LOAN         150 ELGIN STREET            8TH FLOOR         OTTAWA, ONTARIO, CAN K2P
          1L4
6547836   SHOTT, VANESSA          408 CHALK HILL CT            EDMOND OK 73003
6547837   SMALL BUSINESS ADMINISTRATION                 ECONONMIC INJURY DISASTER RELIEF             14925
          KINGSPORT ROAD           FORT WORTH TX 76185
6547838   SMITH, ANGELA          329895 E 940 RD         LUTHER OK 73054
6547839   SNOW, DILLON         14300 N. PENN          OKLAHOMA CITY OK 73134
6547840   SNYDER, TRACY          4713 SE 19TH ST.         DEL CITY OK 73115
6547841   SPIVEY, GABRIELLA           11708 NW 135TH ST           PIEDMONT OK 73078
6547842   TATE, SHARIECE         9501 1−35 SERVICE RD, #803            MOORE OK 73160
6547843   TAWATER, AVERY           2611 EDGEWOOD DR               EDMOND OK 73013
                    Case: 21-10572        Doc: 3-1      Filed: 03/17/21     Page: 3 of 3

6547719   TELECHECK INTL INC         SUPERVISOR LEGAL DEPT          5251 WESTHEIMER 2ND
          FLOOR       HOUSTON TX 77056
6547844   TELUKEVICH, SOPHIA          2209 YORKSHIRE DR        EDMOND OK 73013
6547845   TFS SPORTSWEAR         1991 N. POWERLINE RD         POMPANO BEACH FL 33069
6547846   THOMPSON, BRIANNA           332 CHALK HILL CT        EDMOND OK 73003
6547847   TIME PAYMENT        1600 DISTRICT AVE., #200       BURLINGTON MA 01803
6547720   TRANS UNION CORPORATION             PO BOX 2000      CRUM LYNNE PA 19022−2002
6547848   TRENT & JILL FORD        16813 LITTLE LEAF LANE        EDMOND OK 73012
6547849   TRENT AND JILL FORD          16813 LITTLE LEAF LANE       EDMOND OK 73012
6547721   US ATTORNEYS OFFICE           210 W. PARK AVENUE, SUITE 400      OKLAHOMA CITY OK 73102
6547722   US DEPT OF JUSTICE CIV TRIAL          TAX DIVISION CENTRAL REGION       P.O. BOX 7238 BEN
          FRANKLIN ST.      WASHINGTON DC 20044
6547850   VALDIVIA, RAVEN         4000 WHISPER CREEK DR.         EDMOND OK 73034
6547851   VARNELL, DILLAN         PO BOX 278        ARCADIA OK 73007
6547852   VAUGHN, LEAH        1441 NW 31ST ST.        OKLAHOMA CITY OK 73118
6547853   VAUGHT, ARION        5757 W. HEFNER RD         OKLAHOMA CITY OK 73162
6547854   VOEGELE, TAYLOR          716 ASHWOOD LN         MOORE OK 73160
6547855   WARD, KERIDAN        18820 ROLLING HILL WAY           EDMOND OK 73012
6547856   WARD, MIKE       18801 NORTH INDIAN MERIDIAN            LUTHER OK 73054
6547857   WEBB, BRYONNA         5612 DUNLIN RD         OKLAHOMA CITY OK 73179
6547858   WIGLEY, AMY       50947 110TH ST.        STRATFORD OK 74872
6547859   WILSON, ANGELA         8225 NW 112TH TERRACE          OKLAHOMA CITY OK 73162
6547860   WILSON, DARRIN        2700 SHADY TREE LN         EDMOND OK 73013
6547861   WITHERS, MEGAN         5434 #D N. HARVEY AVE         OKLAHOMA CITY OK 73118
6547862   WYANT, BRIANA        610 W. COLLEGE AVE          BLACKWELL OK 74631
6547863   WYANT, HALEY        400 W EDMOND RD, #130          EDMOND OK 73003
6547864   YANDELL, JADYN         10601 SONGBIRD LANE         MIDWEST CITY OK 73130
                                                                                              TOTAL: 155
